Citation Nr: 1432527	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  04-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:  Deanne Bonner, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This matter was remanded by the Court of Appeals for Veterans Claims with instructions to obtain an addendum medical opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA examinations of record do not provide adequate rationale for the conclusions made.  Specifically, the rationale generally explains that there is no connection between service and the current hearing loss because there was no hearing loss shown during service.  However, the Board has previously found the Veteran had acoustic trauma during service.  Therefore, an additional opinion is needed. See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA audiologist, not one who has previously considered this claim, to provide an opinion on the Veteran's hearing loss.  The examiner should answer the following:

a. Is the Veteran's current hearing loss at least as likely as not related to acoustic trauma during service?

Please provide rationale beyond noting that the Veteran did not show signs of hearing loss in service.  Please address whether his hearing loss could have developed after service or whether his hearing loss could have been so slight as to not have been detected during service.  Again, the Board concedes that the Veteran was exposed to acoustic acoustic trauma in service.

If any requested opinion cannot be offered without resorting to speculation, court cases require that the opinion state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



